Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146457 & (43)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 146457
                                                                    COA: 305238
                                                                    Oakland CC: 2010-233166-FH
  JESSE ANTHONY COLLINS,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to dismiss is DENIED. The application for
  leave to appeal the November 15, 2012 judgment of the Court of Appeals is considered,
  and it is DENIED, because we are not persuaded that the question presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
         h1030
                                                                               Clerk